141 F.3d 1175
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Wayne Douglas EASLEY, Petitioner-Appellant,v.United States of America, Respondent-Appellee.
No. 97-15691.D.C. No. CV-96-05807-EDP.
United States Court of Appeals,Ninth Circuit.
.Submitted Mar. 10, 19982.Decided Mar. 19, 1998.

Appeal from the United States District Court for the Eastern District of California Edward D. Price, District Judge, Presiding.
Before FLETCHER, BEEZER, and LEAVY, Circuit Judges.

MEMORANDUM1

1
Federal prisoner Wayne Douglas Easley appeals the district court's denial of his 28 U.S.C. § 2255 motion challenging the sentence imposed following his guilty plea to one count of conspiring to manufacture and distribute methamphetamine.  Easley asserts that his sentence should have been calculated based on the existence of l-methamphetamine rather than d-methamphetamine.  This contention is waived because Easley failed to raise it on direct appeal.  See United States v. McMullen 98 F.3d 1155, 1157 (9th Cir.1996).  Easley's attorney's failure to object to the use of the d-methamphetamine guidelines provision does not constitute ineffective assistance of counsel and thus does not excuse the failure to raise the issue earlier.  Id., at 1157-58.   The district court's denial of the § 2255 motion is therefore


2
AFFIRMED.



2
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3